DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 31 is not complete and it cannot be deduced what is meant to be measured. Claim 31 read as follows: “the means for measuring the are formed such 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 32 requires a controller to be PI or PID but does not disclose the acronym in either the claims or the specification. Examiner will not make any assumptions on the possible meanings of these terms. Appropriate correction is required. Examiner will assume any controller meets the requirement of the claim as written to advance prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 27-32 & 38-40 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hahn et al (WO 20180174912).
Regarding Independent Claim 23, Hahn teaches:
A device for generating and controlling a magnetic field strength, comprising: 
a first material that generates a luminescence and/or a photocurrent upon a physical excitation (Paragraph 0036. Fig. 6 Element 620.), wherein the luminescence and/or photocurrent has an extreme value with respect to a magnetic field at at least one magnetic flux density (Paragraph 0036. Fig. 6 Element 620.); 
means for generating the physical excitation (Paragraph 0036. Fig. 6 Element 630.); 
means for magnetic field generation (Paragraph 0036. Fig. 6 Element 670.), wherein the first material is exposed to the generated magnetic field (Paragraphs 0036-0038. Fig. 6 Elements 620 & 670.), wherein the magnetic field strength is adjustable (Paragraphs 0036-0042. Fig. 6 Elements 620 & 670 wherein Helmholtz coils are used to create a uniform field in a space regardless the nature of an external magnetic field. Therefore, it is adjustable with the changing of current.); 
means for measuring the luminescence or the photocurrent (Paragraphs 0036-0042. Fig. 6 Element 640.) with a detection signal that represents a 
means for control, which are adapted to output a control signal for controlling the means for magnetic field generation and to control the magnetic field strength as a function of the detection signal (Paragraphs 0036-0042. Fig. 6 Elements 640 & 680.), such that the detection signal assumes an extreme value (Paragraphs 0036-0042. Fig. 6 Element 680.).

    PNG
    media_image1.png
    412
    627
    media_image1.png
    Greyscale

Regarding Claim 24, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches 
Regarding Claim 25, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for generating the physical variable comprises at least one element selected from the group consisting of a current mirror, a resistor, a coil (Paragraphs 0031, 0037, & 0040 wherein coils are disclosed making electric and magnetic fields.), a capacitor, a transconductance amplifier, and an operational amplifier.
Regarding Claim 27, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the first material has a crystal structure with at least one vacancy, and wherein the first material is diamond, silicon carbide or silicon, and wherein the vacancy is a color center (Paragraphs 0019, 0020, 0022, 0024 wherein a diamond NV is discussed.).
Regarding Claim 28, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for generating the physical excitation provide an electrical or an electromagnetic excitation in an optical range and/or in a microwave range by a LASER excitation or an LED excitation or an excitation by ionizing radiation (Fig. 6 Elements 601 & 630 and paragraphs 0032, 0039-0042.).
Regarding Claim 29, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for magnetic field generation comprise at least one coil which can be excited by a current, wherein there is a magnetic conductor in form of a 
Regarding Claim 30, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for measuring the luminescence comprise a photodetector (Fig. 6 Element 640.) and a filter that attenuates the physical excitation (Fig. 6 Element 650.).
Regarding Claim 31, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for measuring the are formed such that a voltage is applied between two electrical contacts on the first material and the photocurrent is measured in series (Paragraph 0030 wherein the magnetic field is measured.).
Regarding Claim 32, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for control are formed as a continuous linear PI or PID controller (Fig. 6 Element 680 and paragraph 0039.).
Regarding Claim 38, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches
Regarding Claim 39, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for generating the physical excitation are adapted to undertake a modulation of the physical excitation, and wherein means exist for correlating the modulation of the physical excitation with the detection signal (Fig. 6 Elements 601 & 630 and paragraphs 0032, 0039-0042.).
Regarding Independent Claim 40, Hahn teaches:
A method for generating and controlling a magnetic field strength, comprising: 
providing a first material that generates a luminescence and/or a photocurrent upon physical excitation (Paragraph 0036. Fig. 6 Element 620.), wherein the luminescence or the photocurrent has an extreme value with respect to a magnetic field at at least one magnetic flux density (Paragraph 0036. Fig. 6 Element 620.); 
providing means for generating the physical excitation (Paragraph 0036. Fig. 6 Element 630.); 
providing means for magnetic field generation (Paragraph 0036. Fig. 6 Element 670.), wherein the first material is exposed to the generated magnetic field (Paragraphs 0036-0038. Fig. 6 Elements 620 & 670.), wherein the magnetic field strength is adjustable (Paragraphs 0036-0042. Fig. 6 Elements 620 & 670 wherein Helmholtz coils are used to create a uniform field in a space regardless the nature of an external magnetic field. Therefore, it is adjustable with the changing of current.); 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (WO 2018017912).
Regarding Claim 26, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn may not explicitly teach at least one further material that generates a luminescence and/or a photocurrent upon a further physical excitation, wherein the luminescence or the photocurrent has an extreme value with respect to a magnetic field at at least one magnetic flux density; further means for generating the further physical excitation; further means for magnetic field generation, wherein the further material is exposed to the generated magnetic field, wherein the magnetic field strength is adjustable, wherein the further means for magnetic field generation is adapted to expose the further material to the same or a different magnetic field as the first material; further means for measuring the luminescence or the photocurrent of the further material with a further detection signal, which represents the strength of the detected further luminescence signal or the further photocurrent signal.
But, it would be obvious to one of ordinary skill in the art before the effective time of filing to have at least one further material that generates a luminescence and/or a photocurrent upon a further physical excitation, wherein the luminescence or the .

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (WO 2018017912) in view of Stetson et al (U.S. PGPub # 2017/0343695).
Regarding Claim 33, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn does not explicitly teach at least one high-pass filter for filtering the detection signal.
Stetson teaches at least one high-pass filter for filtering the detection signal (Paragraph 0835.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stetson to the teachings of Hahn such that at 
Regarding Claim 34, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn does not explicitly teach at least one low-pass filter for filtering the control signal.
Stetson teaches at least one low-pass filter for filtering the control signal (Paragraph 0752.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stetson to the teachings of Hahn such that at least one low-pass filter would be used for filtering the control signal because this allows one to easily and reliably null harmonics noise. See paragraph 0752 of Stetson.
Regarding Claim 35, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn does not explicitly teach a high-pass filter for filtering the detection signal; and a low-pass filter for filtering the control signal, wherein a lower cut-off frequency of the high-pass filter is greater than an upper cut-off frequency of the low-pass filter.
Stetson teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stetson to the teachings of Hahn such that at least one high-pass filter would be used for filtering the detection signal because this allows one to easily and reliably remove noise. See paragraph 0835 of Stetson. It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stetson to the teachings of Hahn such that at least one low-pass filter would be used for filtering the control signal because this allows one to easily and reliably null harmonics noise. See paragraph 0752 of Stetson.
Stetson may not explicitly teach wherein a lower cut-off frequency of the high-pass filter is greater than an upper cut-off frequency of the low-pass filter.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a lower cut-off frequency of the high-pass filter is greater than an upper cut-off frequency of the low-pass filter because if this were not the case, there would be no signals to analyze.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (WO 2018017912) in view of Butters et al (U.S. PGPub # 2017/0067969).
Regarding Claim 37, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn does not explicitly teach the means for magnetic field generation comprise a magnetic shield against external magnetic fields.
Butters teaches 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Butters to the teachings of Hahn such that the means for magnetic field generation comprise a magnetic shield against external magnetic fields because this allows one make better, more reliable measurements that one will know will be free from any interference.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 36, Hahn teaches all elements of claim 23, upon which this claim depends.
Hahn teaches the means for magnetic field generation comprise three magnet regions which have different magnetic resistances, such that three material regions of the first material are exposed to different magnetic fields, wherein each material region is assigned its own means for measuring the luminescence or the photocurrent with a respective detection signal that represents a strength of the detected luminescence signal or photocurrent signal, and wherein the means for control are adapted to output a control signal for controlling the means for magnetic field generation and to control the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858